Citation Nr: 1223237	
Decision Date: 07/05/12    Archive Date: 07/13/12

DOCKET NO.  09-08 314	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death under the provisions of 38 U.S.C. 1151. 

REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and J. W.




ATTORNEY FOR THE BOARD

Carole R. Kammel, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Navy from July 1943 to May 1946.  He died in November 2006.  The appellant is his surviving spouse. 

This case comes before the Board of Veterans' Appeals  (the Board) on appeal from a July 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  By that rating action, the RO, in part, denied the claim on appeal.  In August 2011, the appellant presented testimony before the undersigned Acting Veterans Law Judge (AVLJ) at the above-cited RO.  A copy of the hearing transcript has been associated with the claims file. 

Following the August 2011 hearing, the Board solicited the opinion of an independent medical expert (IME).  The Board received this opinion in February 2012.  A copy of this report has been associated with the claims file.  


FINDINGS OF FACT

1.  The Veteran died in November 2006.  His death certificate lists his cause of death as a cerebrovascular accident.

2.  At the time of the his death, the Veteran was service-connected for post traumatic stress disorder (also diagnosed as anxiety disorder), evaluated as 70 percent disabling and bilateral hearing loss, evaluated as 10 percent disabling. 
3.  The evidence shows that the Veteran's death was accelerated from a fall and head trauma sustained on October 22, 2006, primarily as a result of VA negligence in failing to provide the degree of care expected of a reasonable health care provider, such as implementing protective strategies in the Veteran's physical environment (e.g., use of bedrails, proper chair with safety belts) and providing him adequate close personal supervision in order to prevent him from falling.


CONCLUSION OF LAW

Compensation under the provisions of 38 U.S.C.A. § 1151 for the cause of the veteran's death is warranted.  38 U.S.C.A. §§ 1151, 1310, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.312, 3.361 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 as amended (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance. 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011). 

As the Board is granting the claim, the claim is substantiated, and there are no further VCAA duties. Wensch v. Principi, 15 Vet App 362, 367-68 (2001); see also 38 U.S.C.A. § 5103A(a)(2) (secretary not required to provide assistance "if no reasonable possibility exists that such assistance would aid in substantiating the claim"); VAOPGCPREC 5-2004; 69 Fed. Reg. 59989 (2004) (the notice and duty to assist provisions of the VCAA do not apply to claims that could not be substantiated through such notice and assistance). 

II.  Laws and Regulations

The appellant seeks entitlement to DIC under the provisions of 38 U.S.C. 1151 for the cause of the Veteran's death.  The appellant contends that the cause of the Veteran's death in November 2006 was the result of lack of proper medical care at a VA facility.  She contends that the Veteran incurred additional disability and that his death was accelerated from a fall and head trauma sustained on October 22, 2006, primarily as a result of VA negligence and lack of skilled care in watching the Veteran who was reportedly prone to falls. 

38 U.S.C.A. § 1151-criteria:  (a) Compensation under this chapter and dependency and indemnity compensation under chapter 13 of this title shall be awarded for a qualifying additional disability or a qualifying death of a veteran in the same manner as if such additional disability or death were service-connected.  For purposes of this section, a disability or death is a qualifying additional disability or qualifying death if the disability or death was not the result of the veteran's willful misconduct and--

"(1) the disability or death was caused by hospital care, medical or surgical treatment, or examination furnished the veteran under any law administered by the Secretary, either by a Department employee or in a Department facility as defined in section 1701(3)(A) of this title, and the proximate cause of the disability or death was- (A) carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the Department in furnishing the hospital care, medical or surgical treatment, or examination; or (B) an event not reasonably foreseeable."

VA regulations provide that benefits under 38 U.S.C. 1151(a), for claims received by VA on or after October 1, 1997, for additional disability or death due to hospital care, medical or surgical treatment, examination, training and rehabilitation services, or compensated work therapy program, require actual causation not the result of continuance or natural progress of a disease or injury for which the care, treatment, or examination was furnished, unless VA's failure to timely diagnose and properly treat the disease or injury proximately caused the continuance or natural progress.  The additional disability or death must not have been due to the veteran's failure to follow medical instructions.  38 C.F.R. § 3.361 (2011).  

To establish causation the evidence must show that the hospital care, medical or surgical treatment, or examination resulted in the veteran's additional disability or death.  Merely showing that a veteran received care, treatment, or examination and that the veteran has an additional disability or died does not establish cause.  Hospital care, medical or surgical treatment, or examination cannot cause the continuance or natural progress of a disease or injury for which the care, treatment, or examination was furnished unless VA's failure to timely diagnose or properly treat the disease proximately caused the continuance or natural progress.  38 C.F.R. § 3.361(c).

It must be shown that the hospital care, medical or surgical treatment, or examination caused the veteran's additional disability or death and that (i) VA failed to exercise the degree of care that would be expected of a reasonable health care provider or that (ii) VA furnished the hospital care, medical or surgical treatment, or examination without the veteran's or, in appropriate cases, the veteran's representative's informed consent.  38 C.F.R. § 3.361(d)(1).

Whether the proximate cause of a veteran's additional disability or death was an event not reasonably foreseeable is in each claim to be determined based on what a reasonable health care provider would have foreseen.  38 C.F.R. § 3.361(d)(2).  The event need not be completely unforeseeable or unimaginable but must be one that a reasonable health care provider would not have considered to be an ordinary risk of the treatment provided.  Id.  In determining whether an event was reasonably foreseeable, VA will consider whether the risk of that event was the type of risk that a reasonable health care provider would have disclosed in connection with the informed consent procedures of 38 C.F.R. § 17.32.  Id.

When a veteran dies of a service-connected disability, the veteran's surviving spouse is eligible for dependency and indemnity compensation. 38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. §§ 3.5(a), 3.312 (2011).  Service connection may be established for the cause of a veteran's death when a service-connected disability "was either the principal or a contributory cause of death." 38 C.F.R. § 3.312(a); see also 38 U.S.C.A. §§ 1110, 1112 [setting forth criteria for establishing service connection].  A service-connected disability is the principal cause of death when that disability, "singly or jointly with some other condition, was the immediate or underlying cause of death or was etiologically related thereto."  38 C.F.R. § 3.312(b).  A contributory cause of death must be causally connected to the death and must have "contributed substantially or materially" to death, "combined to cause death," or "aided or lent assistance to the production of death."  38 C.F.R. § 3.312(c)(1).  The issue involved will be determined by the exercise of sound judgment, without recourse to speculation, after a careful analysis has been made of all the facts and circumstances surrounding the death of the veteran.  38 C.F.R. § 3.312(a) .

III. Merits Analysis

Entitlement to Dependents Indemnity Compensation (DIC) under the provisions of 38 U.S.C. 1151 for the cause of the Veteran's death.  In this case, the Veteran's death certificate reflects that he died of a cerebrovascular accident in November 2006.  No other contributing conditions are listed. 

At the time of his death in 2006, the Veteran was service-connected for PTSD (also diagnosed as an anxiety disorder), evaluated as 70 percent disabling, and a bilateral hearing loss disability, evaluated as 10 percent disabling.  The Veteran's medical records and his death certificate do not refer to either one of these disabilities in discussing the Veteran's death, and neither the appellant nor her representative has contended that either disability was in any way related to the Veteran's death.  

In addition, a review of the evidence of record does not suggest that a cerebrovascular accident was present in service.  The medical evidence of record also shows no association between the Veteran's military service in the 1940s and his subsequent development of a cerebrovascular accident decades later in life.  Indeed, the appellant and her representative make no such assertions.

The appellant, however, contends that the cause of the Veteran's death in November 2006 was the result of lack of proper medical care at a VA facility (VA Medical Center (VAMC) in Salisbury, North Carolina).  Specifically, that the Veteran incurred additional disability and that his death was accelerated from a fall and head trauma sustained on October 22, 2006, primarily as a result of VA negligence and lack of skilled care in watching the Veteran who was reportedly prone to falls.  The Veteran's son, who has a medical background, testified that, prior to the Veteran's fall, the Veteran was able to converse and read and was able to feed himself.  It was noted he needed to be in a nursing home facility because he was unable to care for his basic needs.  He had been in another facility, using a "Berta" (non-restrictive) chair because of a tendency to try to lift himself up.  The Veteran's son reported having been told by a physician, prior to the fall, that the Veteran could have persisted in his present state of health for several years "because he was on a steady state."  The appellant contends that the Veteran's disabilities were made worse or aggravated by the fall and head trauma, resulting in additional complications and causing his death.

An early October 2006 VA treatment record, reflects that the Veteran received treatment for increasing dementia, which was thought to have been of a vascular type.  The examining kinesiotherapist (KT) reported that the Veteran was to be evaluated for the safest means of ambulation/mobility.  The Veteran stated that he had a four-wheel walker.  The KT noted that the Veteran had significant confusion and that constant and repetitive cues with him were necessary.  Initially, the Veteran was able to stand from his wheelchair with supervision, but he eventually needed moderate assistance to stand from his regular chair, primarily due to his confusion.  The KT indicated that the Veteran's increased confusion appeared to be his biggest obstacle in being able to safely ambulate.  The Veteran's short-term goal was to be assisted/supervised during ambulation on the unit with the nursing staff.  His long-term goal was modified, independent ambulation with a device about the unit.  The KT noted that the amount of time spent taking care of the Veteran was important.  A VA computed tomography (CT) scan of the Veteran's brain, performed in early October 2006, revealed extensive cerebral atrophy.  A chart review indicated advancing dementia, probably vascular type.  

A VA treatment report, dated October 22, 2006, reflects that the Veteran was sitting in the sunroom at a table and managed to push the wheelchair away from the table and get up.  The chair alarm went off, but VA staff were unable to catch him before falling.  The Veteran sustained an injury to his head.  There was a raised area above right eyebrow with laceration and a smaller laceration to the right eyebrow.  The Veteran's confusion was unchanged and he was taken for evaluation.  Immediately following the fall, CT findings revealed a superficial right frontal hematoma, but no intracranial hemorrhage.  The Veteran's plan of care was changed to include neurological checks every four hours and dressing to the right forehead.  Records show that he continued to try to get out of chair and stand and that he was very confused, but had no signs of pain or distress.  He required total assistance with activities of daily living.  He was verbal and able to make his needs known, but his judgment was poor and he was unaware of his limitations.  Attempts at kinesiotherapy were continued without progress.  A CT scan of the Veteran's brain revealed extensive chronic ischemic white matter disease and atrophy that was unchanged form October 2006.  A superficial right frontal hematoma was noted, with no evidence of intracranial hemorrhage.  

Advancing cognitive decline was noted in November 2006.  The Veteran no longer attempted to ambulate on the unit and his appetite was poor.  It was noted that he had shown signs of advancing dementia for approximately a decade.  It was reported that he had suffered a cerebrovascular accident (CVA) about five years previously and that his dementia had increased since that time such that his family was no longer able to care for him.  Unexpectedly, the Veteran was found to be without pulse and respirations on the night of November [redacted], 2006.  Apparent cause of death was a cerebrovascular accident.

In an undated report, C. K., Risk Manager for the VAMC in Salisbury, North Carolina, indicated the Veteran had been admitted in October 2006 for accelerated mental decline and exhibited the classic triad of incontinence, a shuffling gait, and dementia.  It was noted that he had fallen on October 22, 2006, and that his fall was unpreventable and not unexpected, given the history of recurrent falls.  The reviewing physician mistakenly indicated that the Veteran died on October [redacted], 2006, when, in fact, he died a month later on November [redacted], 2006.  Hence, the reviewing physician's opinion that the fall did not cause the Veteran's death and the opinion that it is very likely that the Veteran's impending death "signaled us as a fall" are of questionable value due to the mistaken date of death.  In fact, the reviewing physician reasoned that the fall was a sign of the Veteran's cognitive and physical decline.

In order to address the appellant's contention that the proximate cause of the Veteran's cognitive decline and death was carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA arising from the  lack of medical care provided on October 22, 2006, and that was an event not reasonably foreseeable, the Board solicited the opinion of an independent medical expert (IME).  In February 2012, the Board received an opinion from R.S.T., M. D., Director, Memory Disorders Program, Professor, Department of Neurology at Georgetown University Medical Center.  Dr. R.T. related that he was a board-certified neurologist with 16 years of clinical experience in neurology, to include providing care for veterans at an un-named VAMC for over 13 years.  Dr. R.T. indicated that he had personally evaluated numerous patients with post-fall head trauma.  

Dr. R.T. reviewed the Veteran's medical records, as well as the contentions of the appellant and her son.  Dr. R.T. reported that the Veteran was clearly severely demented upon admission to the VA nursing facility and that he had a history of a stroke several years previously.  Dr. R.T. also noted that the Veteran had a history of repeatedly attempting independent ambulation; thus, he was clearly a high-fall risk upon his admission to the VA facility.  Despite the Veteran's high fall risk, Dr. R.T. related that he had fallen forward while seated in a wheel chair and suffered a traumatic head injury, concussion, post-concussive syndrome and an acute accelerated decline in cognitive and functional abilities.  Dr. R.T. stated that elderly individuals, and particularly elderly demented nursing home residents, typically suffer a devastating and often irrevocable cognitive and functional setback from a similar [seemingly] mild head injury.  Dr. R.T. related that due to the known high fall risk [of these individuals], all possible efforts must be made to prevent its occurrence. 

Dr. R.T. ultimately provided the following three (3) conclusions:  (1) It was as likely as not that the Veteran had sustained additional disability due to inaction or improper treatment on the part of the VA on October 22, 2006; (2) That the additional disability was likely the result of a lack of proper care or negligent treatment on the part of the VA caregivers, and that VA had failed to exercise the degree of care that would be expected of a reasonable health care provider; and (3) That the additional disability, as a result of VA inaction or improper treatment, was likely of such severity as to have had a material influence in accelerating [the Veteran's] death.  Dr. R. T. further indicated that the degree of care required included protective strategies in the physical environment (e.g., use of bedrails, proper chair with safety belts as needed, strict orders to ambulate only with assistance) and adequate close personal supervision of the individual to intervene in a timely manner in order to prevent falls.  The acute decline in cognitive and functional status of the Veteran was likely the result of the fall with head injury, and the seemingly mild traumatic brain injury likely played a role in accelerating his death.  

The Board finds that the evidence supports the  claim that the Veteran's death was accelerated from a fall and head trauma sustained on October 22, 2006, primarily as a result of VA negligence and lack of skilled care in watching the Veteran who was reportedly prone to falls.  Dr. R.T. is shown to have based his conclusions on many years of personal clinical experience with similar patients, an exhaustive review of the available scientific and medical literature, and a review of the particular circumstance of the Veteran's case.  His opinion is consistent with the evidence of record, is in favor of the appellant's claim, and is uncontroverted.  As the probative evidence supports the claim, service connection for the cause of the Veteran's death under the provisions of 38 U.S.C. 1151 is granted.


ORDER

Service connection for the cause of the Veteran's death under the provisions of 38 U.S.C. § 1151 is granted. 



____________________________________________
T. L. DOUGLAS
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


